Citation Nr: 1426136	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  08-19 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

5.  Entitlement to service connection for erectile dysfunction, as due to prostate cancer.

6.  Entitlement to service connection for incontinence, claimed as "bladder control," as due to prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) from December 2007 and September 2009 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  The December 2007 rating decision denied service connection for migraine headaches and PTSD.  The September 2009 rating decision denied service connection for prostate cancer, diabetes mellitus, erectile dysfunction, and incontinence.

In April 2014, the Veteran was afforded a video conference hearing before the under signed Veterans Law Judge.  A transcript of that proceeding is associated with the claims file.

Regarding the Veteran's claims for prostate cancer, diabetes mellitus, erectile dysfunction, and incontinence, the Board notes that the Veteran did not file a substantive appeal within 60 days of the September 2010 statement of the case (SOC).  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  However, this time limit for filing a substantive appeal is not a jurisdictional requirement and may be waived either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  At the July 2014 hearing, the Board determined that the Veteran's July 2011 request for a hearing before a decision review officer (DRO) was a substantive appeal of the September 2010 SOC denying service connection for prostate cancer, diabetes mellitus, erectile dysfunction, and incontinence.  As the Board assumed jurisdiction over such issues, the filing of a timely substantive appeal has been waived.  See Percy 23 Vet. App. at 46.

Additionally, while the RO had characterized the Veteran's claim for service connection for PTSD as entitlement to service connection for PTSD only, the Board notes the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The evidence within the virtual file has been carefully reviewed by the Board. 

The issues of entitlement to service connection for an acquired psychiatric disorder, prostate cancer, diabetes mellitus, erectile dysfunction, and incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his migraine headaches are etiologically related to his active military service.


CONCLUSION OF LAW

Migraine headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for migraine headaches is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that his migraine headaches are due to a car accident in service during which he sustained a concussion.  Service treatment records confirm that the Veteran was involved in a car accident in September 1964.  He was thrown through the windshield and was unconscious for 20 to 30 minutes.  He was hospitalized for one week.  The Veteran reported on his August 1965 separation examination that he experienced frequent or severe headaches.  The Veteran's September 1963 entrance examination was negative for any history of headaches. 

In December 2008, the Veteran was provided with a VA examination.  The Veteran reported that he had frequent headaches after his in-service car accident.  The examiner diagnosed the Veteran with migraine headache syndrome.  He opined that it is "unlikely [the migraine headaches] are due to [the] head injury suffered in a jeep accident in 1963."  His rationale was: "The headaches the veteran had in the military were obviously not migraine headaches as he did not seek medical attention or take prescription medication.  Thus it is unlikely that his current migraine headaches are related to the veteran's military service."

The Veteran submitted an August 2009 medical opinion from Dr. G.S., a private physician.  Dr. G.S. opined "it is very likely that [the Veteran] developed post-traumatic migraine headaches due to the [car] accident."  While Dr. G.S. did not review the Veteran's claims file, the Veteran presented an accurate account of his relevant medical history.  Therefore, the mere fact that Dr. G.S. did not review the claims file does not render the medical examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds the December 2008 VA examination report to be of limited probative value.  The examiner did not adequately explain how he determined that the Veteran's headaches during service were not migraines because he did not seek medical attention.  

The Board finds that Dr. G.S.'s medical opinion is the most probative evidence on the question of whether the Veteran's migraine headaches are related to service.  Dr. G.S. considered the Veteran's post-service history of migraine headaches and his in-service car accident.

Attributing the benefit of the doubt to the Veteran, the Board finds that his migraine headaches warrant service connection based on the more probative positive etiological opinion of record.  Accordingly, service connection for the Veteran's migraine headaches is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for migraine headaches is granted.


REMAND

A.  Acquired Psychiatric Disability

The Veteran contends that he developed an acquired psychiatric disorder, to include PTSD, as a result of either a car accident or a simulated prisoner of war camp training exercise during service.  The Veteran asserts that he was "brutally abused" during this training exercise.  April 2014 Board Hearing Transcript, at 13.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that the Veteran indicated, on his August 1965 separation examination report, that he experienced depression or excessive worry.  The Veteran's September 1963 entrance examination was negative for any history of depression or excessive worry.

The Veteran's car accident has been confirmed by his service treatment records (STRs).  As to the claimed assault during a simulated prisoner of war camp, the RO issued a formal finding on a lack of information required to verify this stressor in connection with the Veteran's PTSD claim.  This stressor remains unverified.  However, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(5).

VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Although the Veteran was sent a May 2007 letter by VA, this letter does not comply with the above elements of a personal assault case.  There are specific notice and development requirements in a PTSD claim based on personal assault and the RO must ensure that it is in full compliance with these requirements.  See VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009), see also Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedural Manual evidentiary procedures apply in PTSD personal assault cases).

The Board notes that the Veteran submitted an April 2014 private medical opinion by Dr. Woolston, a neuropsychologist, linking the Veteran's PTSD to his military service.  This opinion is insufficient to grant service connection because it does not specify the stressor on which the PTSD diagnosis was based.  Dr. Woolston indicated that she treated the Veteran from October 2009 to March 2013.  However, these records have not been associated with the claims file.  

The record also includes VA treatment records indicating that the Veteran has been treated for PTSD.  However, this evidence is insufficient to base a grant of service connection.  

No VA examiner has yet rendered an opinion regarding the etiology of the Veteran's psychiatric disorders.  Thus, in view of the Veteran's assertions and clinical history of psychiatric disorders, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  That new VA examination and opinion should expressly address the medical records, showing VA treatment for PTSD and depression.

B.  Prostate Cancer, Diabetes Mellitus, Erectile Dysfunction, and Incontinence

The Veteran asserts that his prostate cancer and diabetes mellitus were caused by active duty service and that his erectile dysfunction and incontinence are secondary to his prostate cancer.  Specifically, he claims that he was exposed to herbicides during the Vietnam War era while he was serving in Hawaii.  Alternatively, he claims that his prostate cancer is a result of a parasite he contracted in 1968.  See April 2014 Board Hearing Transcript, at 26-30.  However, the Veteran separated from service in 1965-three years prior to his claimed parasitic illness.

The RO determined that the Veteran was not exposed to herbicides because he did not serve in Vietnam.  However, the RO has not yet determined whether the Veteran was exposed to herbicides during his service in Hawaii.  VA's Adjudication Procedures Manual, M21-1MR, provides procedures to develop claims based on herbicide exposure on a factual basis in locations other than in Vietnam or near the DMZ in Korea.  See M21-1MR at IV.ii.2.C.10.o.  As an initial step, the Veteran is to be requested to provide the approximate dates, location, and nature of the alleged exposure.  If such information is obtained, the AOJ should furnish the Veteran's detailed description of exposure to the Compensation Service via email and request a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged and the Veteran has provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC), a request should be sent to JSRRC for verification of exposure to herbicides.  In the instant case, the RO has not followed C&P Service's direction in handling the Veteran's claim relating to herbicide exposure based on locations other than Vietnam or Korea.  Therefore, the Board finds that the RO should attempt to verify the Veteran's alleged herbicide exposure during his service in Hawaii by obtaining his service personnel records to verify such service and, thereafter, following the procedures provided by the C&P Service in Manual M21-1MR.  

The Veteran has claimed entitlement to erectile dysfunction and incontinence as secondary to prostate cancer.  Prostate cancer, which has not been service connected, is remanded for further development.  These issues are therefore inextricably intertwined with the issue of entitlement to service connection for prostate cancer.  See Harris v. Derwinski 1 Vet. App. 180 (1991) (finding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has  been rendered).  Thus, appellate consideration of the claims for service connection for erectile dysfunction and incontinence secondary to prostate cancer must be deferred pending completion of the action below.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an adequate VCAA notice with regard to his claim of PTSD based on a personal assault stressor.  The letter should specifically include a list of examples of such evidence comprising of: records from law enforcement authorities, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  The Veteran should also be encouraged to submit evidence of behavior changes following the claimed assault as one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  See VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009).

2.  Obtain the Veteran's complete service personnel records.

3.  Following the receipt of the Veteran's service personnel records, request from the Compensation and Pension Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested in Hawaii during the time the Veteran was stationed there.  If the Veteran's exposure is not verified by the request to the Compensation and Pension Service, verification should be sought from JSRRC.  The AOJ should forward a list of the Veteran's service dates and duty locations, and his contentions regarding the nature of his exposure to herbicides in Hawaii to JSRRC, and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.

4.  Send a letter to the Veteran and his representative requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization for it to obtain, any outstanding, pertinent private medical records-to include records from Dr. Woolston, dated from October 2009 to March 2013.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After the development listed above has been completed, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorders.  The entire claims file, to include a copy of this remand, must be provided to the examiner.  Following a review of the claims file, the examiner is asked to provide the following opinion regarding the etiology and nature of the Veteran's claimed acquired psychiatric disorder.

The examiner should identify all of the Veteran's current psychiatric disorders in accordance with the DSM-IV.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether, based on his or her examination of the Veteran, it is at least as likely as not that the Veteran experienced a personal assault in service as claimed, and, if so, whether that personal assault resulted in PTSD.

If the examiner diagnoses an acquired psychiatric disorder other than PTSD, the examiner should opine whether it is at least as likely as not (i.e., 50 percent or greater degree of probability) that the disorder is related to the Veteran's period of active military service.  The examiner should note that the Veteran reported on his August 1965 separation examination report that he experienced depression or excessive worry.

A complete rationale should be given for all opinions and conclusions rendered.  If the examiner is unable to offer an opinion without resort to mere speculation, the examiner is asked to state the same and explain why an opinion would require speculation.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


